BRANNON, Judge:
The Fairmont Plumbing Cpmpany and L. E. Carr entered into a written contract by which said company contracted to construct and complete a plumbing system and hot water heating plant in a certain house belonging to said Carr in Fairmont for a *273certain price. Said Carr paid part of the sums agreed, but refused to pay the balance claimed by the company because of al-ledged failure of the- company to complete the work according to the contract, and the company filed a mechanics lien and brought a chancery suit to enforce it for the balance claimed under the contract and for some extra work. A decree allowed the company $32.87 for some “extra,” but denied relief for the balance of extras.and denied any relief for the balance claimed for work under the contract, without prejudice to another suit, and the company appeals.
I will not argue the caso upon the volume of depositions of conflicting evidence. As in other cases several times stated the design in requiring of this Court written opinions is not to detail evidence going to establish facts, but to state ultimate facts, so far as necessary to make intelligible the principles of law ruling the case. The judge of'the circuit court found that the execution of the contract was delayed to the damage of the defendant, and also that the work was never completed as demanded by the contract, and its execution defective. We cannot upon conflicting evidence reverse this finding. I regard the finding correct. But if this were not so, there is a legal principle which would affirm the decree. The contract provides for partial payments during the execution of the work, and then says, “The final payment shall be made when the work is completed satisfactory to owner and architect.”
The owner and architect condemned the work as incomplete and defective and complained of delay; they both expressed dissatisfaction with it repeatedly; the architect refused to give an order for final payment; and both owner and architect, under oath as witnesses, continue to express dissastifaction and say that the work was delayed to the loss of the defendant, ill-executed and incomplete. It does not appear that this dissatisfaction of owner and architect was fraudulent or collusive, but I think well grounded. Under the clause of the contract just stated, upon authorities given in Barrett v. Coal Company, 51 W. Va. 416, the decision of the circuit court must stand.
Decree affirmed.